UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

SCOTT HENSLEY,                              )
                                            )
                    Plaintiff,              )
                                            )
             v.                             )   Civil Case No. 10-636 (RJL)
                                            )
OFFICE OF THE ARCHITECT OF                  )
THE CAPITOL,                                )
                                            )
STEPHEN AYERS, the Architect of the         )
Capitol, in his personal capacity,          )
                                            )
REBECCA TISCIONE, a retired                 )
employee of the Architect of the            )
Capitol, in her personal capacity,          )
                                            )
EVELYN GOODWIN, an employee of              )
the Architect of the Capitol, in her        )
personal capacity,                          )
                                            )
TONDA CAVE, an employee of the              )
Architect of the Capitol, in her personal   )
capacity,                                   )
                                            )
EDGARD MARTINEZ, an employee of )
the Architect of the Capitol, in his )
personal capacity,                   )
                                            )
WILLIAM WEIDMEYER, an                       )
employee of the Architect of the            )
Capitol, in his personal capacity,          )
                                            )
and                                         )
                                            )
WILLIAM MILLER, an employee of              )
the Architect of the Capitol, in his        )
personal capacity,                          )
                                            )
                    Defundanb.              )
'10




                                                 ORDER

                For the reasons set forth in the Memorandum Opinion entered this date, it is this
             t/J.
       t.~   day of August, 2011, hereby

                ORDERED that the defendants' Motion to Dismiss [#9] is GRANTED; it is

      further

                ORDERED that the above-captioned case is DISMISSED with prejudice.

                SO ORDERED.




                                                         ruc~~
                                                          United States District Judge